Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.   Claims 1-21 are pending.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 10-13, 14-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2022/0060514 hereinafter Hu) in view of Nolan et al. (US 2019/0349733 hereinafter Nolan) and further in view of Kaufman (US 10,205,594).
Regarding claim 1, Hu discloses a computer-implemented method for secure data access between multiple entities, the method comprising: 
accessing, by a central exchange server, a set of metafiles that define rules and conditions for sharing data stored on a first system with a second system, 
wherein the set of metafiles are created by the first system and [[published in] sent to a blockchain network, wherein the central exchange server accesses the set of metafiles from the blockchain network without accessing the data (FIG. 2, ¶ [0042]-[0045]; i.e. the data broker receivers the one or more policies received from the sharing agent/end user and creates data sharing smart contract according to the one or more policies, ¶ [0045], i.e. the data broker does not keep data of the end user); 
receiving, by the central exchange server from the second system, a request to access the data stored on the first system (FIG. 2, ¶ [0046]-[0047]; i.e. the data broker receives a request from the data consumer to access the data of the end user,¶  [0054], i.e. the local data storage server);
determining, by the central exchange, that the request from the second system satisfies the rules and conditions that are defined in the set of metafiles (FIG. 2, ¶ [0048] -[0049]; i.e. the data broker successfully execute the data sharing contract according to the one or more policies upon the data consumer requests accessing the data); and 
in response to determining that the request from the first system satisfies the rules and conditions for accessing the data, permitting the second system to access the data of the first system (FIG. 2, ¶ [0048], [0054]-[0056]; i.e. after successful execution of the data sharing smart contract, an authorization token is issued to the data consumer, and the data consumer uses the authorization token to retrieve the data).
Hu discloses that the end user sends the policies to the data broker or the blockchain network, and Hu does not explicitly disclose wherein the set of metafiles includes an authentication key that is associated with the second system and generated by the first system to allow the second system to access the data stored on the first system; the policies are published in the blockchain network; periodically scanning, by the central exchange server, the set of metafiles for the authentication key that is associated with the second system; informing, by the central exchange server, the second system that the authentication key is available for the second system to access the data stored on the first system.
However, Nolan discloses including an authentication key that is associated with the second system and generated by the first system to allow the second system to access the data stored on the first system (¶ [0302]-[0303]; i.e. the group or shared key); the policies are published in the blockchain network (¶ [0162], [0279], [0283]); periodically receiving, by the central exchange server, the authentication key that is associated with the second system; informing, by the central exchange server, the second system that the authentication key is available for the second system to access the data stored on the first system (¶ [0233], [0306]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Nolan‘s teaching into Hu in order to allow the devices search for data quickly and efficiently (Nolan, ¶ [0164]-[0168]).
Kaufman further discloses the set of metafiles includes the key; and scanning the metafiles for the key periodically (col. 4, lines 18-26, col. 6, lines 13-36).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Kaufman‘s teaching into Hu in view of Nolan in order to enable uninterrupted access to data storage during unavailability of the storage system for a period of time (Kaufman, col. 3, lines 5-17).
Regarding claim 2, Hu in view of Nolan and Kaufman discloses the method of claim 1, wherein the set of metafiles comprises an authentication metafile that identifies one or more users of the second system allowed to use the data (Nolan, ¶ [0162], [0183]).
Regarding claim 3, Hu in view of Nolan and Kaufman discloses the method of claim 1, wherein the set of metafiles comprises a secure data metafile that provides one or more links to enable access to the data to enable the second system to use the data (Nolan, ¶ [0160]-[0162]).
Regarding claim 5, Hu in view of Nolan and Kaufman discloses the method of claim 1, wherein the set of metafiles is generated by a secure data broker that is resident on an edge node of the first system, the edge node transmitting the set of metafiles to the blockchain network (Hu, FIG. 2, ¶ [0040]- [0041]; i.e. the data sharing agent).
Regarding claim 6, Hu in view of Konda discloses the method of claim 1, wherein the data is associated with an expiration, and after the expiration, the data is no longer usable by the second system based on the set of metafiles (Nolan, ¶ [0156], [0162]).
Regarding claim 7, Hu in view of Nolan and Kaufman discloses the method of claim 1, wherein the blockchain network is provided by a cloud-computing platform that enables indirect communication between the first system and the central exchange server to enable use of the data by the second system (Hu, FIG. 2, ¶ [0046], [0115]).
Regarding claim 8, Hu discloses a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for secure data access between multiple entities, the operations comprising: 
accessing, by a central exchange server, a set of metafiles that define rules and conditions for sharing data stored on a first system with a second system, wherein the set of metafiles are created by the first system and [[published in] sent to a blockchain network, wherein the central exchange server accesses the set of metafiles from the blockchain network without accessing the data (FIG. 2, ¶ [0042]-[0045]; i.e. the data broker receivers the one or more policies received from the sharing agent/end user and creates data sharing smart contract according to the one or more policies, ¶ [0045], i.e. the data broker does not keep data of the end user); 
receiving, by the central exchange server from the second system, a request to access the data stored on the first system (FIG. 2, ¶ [0046]-[0047]; i.e. the data broker receives a request from the data consumer to access the data of the end user,¶  [0054], i.e. the local data storage server);
determining, by the central exchange server, that the request from the second system satisfies the rules and conditions that are defined in the set of metafiles (FIG. 2, ¶ [0048] -[0049]; i.e. the data broker successfully execute the data sharing contract according to the one or more policies upon the data consumer requests accessing the data); and 
in response to determining that the request from the first system satisfies the rules and conditions for accessing the data, permitting the second system to access the data of the first system (FIG. 2, ¶ [0048], [0054]-[0056]; i.e. after successful execution of the data sharing smart contract, an authorization token is issued to the data consumer, and the data consumer uses the authorization token to retrieve the data).
Hu discloses that the end user sends the policies to the data broker or the blockchain network, and Hu does not explicitly disclose wherein the set of metafiles includes an authentication key that is associated with the second system and generated by the first system to allow the second system to access the data stored on the first system; the policies are published in the blockchain network; periodically scanning, by the central exchange server, the set of metafiles for the authentication key that is associated with the second system; informing, by the central exchange server, the second system that the authentication key is available for the second system to access the data stored on the first system.
However, Nolan discloses including an authentication key that is associated with the second system and generated by the first system to allow the second system to access the data stored on the first system (¶ [0302]-[0303]; i.e. the group or shared key); the policies are published in the blockchain network (¶ [0162], [0279], [0283]); periodically receiving, by the central exchange server, the authentication key that is associated with the second system; informing, by the central exchange server, the second system that the authentication key is available for the second system to access the data stored on the first system (¶ [0233], [0306]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Nolan‘s teaching into Hu in order to allow the devices search for data quickly and efficiently (Nolan, ¶ [0164]-[0168]).
Kaufman further discloses the set of metafiles includes the key; and scanning the metafiles for the key periodically (col. 4, lines 18-26, col. 6, lines 13-36).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Kaufman‘s teaching into Hu in view of Nolan in order to enable uninterrupted access to data storage during unavailability of the storage system for a period of time (Kaufman, col. 3, lines 5-17).
Regarding claim 9, see claim 2 above for the same reasons of rejections. 
Regarding claim 10, see claim 3 above for the same reasons of rejections. 
Regarding claim 11, see claim 4 above for the same reasons of rejections. 
Regarding claim 12, see claim 5 above for the same reasons of rejections. 
Regarding claim 13, see claim 6 above for the same reasons of rejections. 
Regarding claim 14, see claim 7 above for the same reasons of rejections. 

Regarding claim 15, Hu discloses a system, comprising: 
a computing device (FIG. 1-4); and 
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for secure data access between multiple entities (FIG. 1-4), the operations comprising: 
accessing, by a central exchange server, a set of metafiles that define rules and conditions for sharing data stored on a first system with a second system, wherein the set of metafiles are created by the first system and [[published in] sent to a blockchain network, wherein the central exchange server accesses the set of metafiles from the blockchain network without accessing the data (FIG. 2, ¶ [0042]-[0045]; i.e. the data broker receivers the one or more policies received from the sharing agent/end user and creates data sharing smart contract according to the one or more policies, ¶ [0045], i.e. the data broker does not keep data of the end user); 
receiving, by the central exchange server from the second system, a request to access the data stored on the first system (FIG. 2, ¶ [0046]-[0047]; i.e. the data broker receives a request from the data consumer to access the data of the end user,¶  [0054], i.e. the local data storage server);
determining, by the central exchange, that the request from the second system satisfies the rules and conditions that are defined in the set of metafiles (FIG. 2, ¶ [0048] -[0049]; i.e. the data broker successfully execute the data sharing contract according to the one or more policies upon the data consumer requests accessing the data); and 
in response to determining that the request from the first system satisfies the rules and conditions for accessing the data, permitting the second system to access the data of the first system (FIG. 2, ¶ [0048], [0054]-[0056]; i.e. after successful execution of the data sharing smart contract, an authorization token is issued to the data consumer, and the data consumer uses the authorization token to retrieve the data).
Hu discloses that the end user sends the policies to the data broker or the blockchain network, and Hu does not explicitly disclose the policies are published in the blockchain network.
Hu discloses that the end user sends the policies to the data broker or the blockchain network, and Hu does not explicitly disclose , wherein the set of metafiles includes an authentication key that is associated with the second system and generated by the first system to allow the second system to access the data stored on the first system; the policies are published in the blockchain network; periodically scanning, by the central exchange server, the set of metafiles for the authentication key that is associated with the second system; informing, by the central exchange server, the second system that the authentication key is available for the second system to access the data stored on the first system.
However, Nolan discloses including an authentication key that is associated with the second system and generated by the first system to allow the second system to access the data stored on the first system (¶ [0302]-[0303]; i.e. the group or shared key); the policies are published in the blockchain network (¶ [0162], [0279], [0283]); periodically receiving, by the central exchange server, the authentication key that is associated with the second system; informing, by the central exchange server, the second system that the authentication key is available for the second system to access the data stored on the first system (¶ [0233], [0306]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Nolan‘s teaching into Hu in order to allow the devices search for data quickly and efficiently (Nolan, ¶ [0164]-[0168]).
Kaufman further discloses the set of metafiles includes the key; and scanning the metafiles for the key periodically (col. 4, lines 18-26, col. 6, lines 13-36).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Kaufman‘s teaching into Hu in view of Nolan in order to enable uninterrupted access to data storage during unavailability of the storage system for a period of time (Kaufman, col. 3, lines 5-17).
Regarding claim 16, see claim 2 above for the same reasons of rejections. 
Regarding claim 17, see claim 3 above for the same reasons of rejections. 
Regarding claim 19, see claim 5 above for the same reasons of rejections. 
Regarding claim 20, see claim 6 above for the same reasons of rejections. 
Regarding claim 21, see claim 7 above for the same reasons of rejections. 
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Nolan and Kaufman and further in view of Kendall-Lane et al. (GB 2567499 hereinafter Kendall-Lane).
Regarding claim 4, Hu in view of Nolan and Kaufman discloses the method of claim 1.
Hu in view of Nolan and Kaufman does not explicitly disclose wherein the set of metafiles comprises a data processing metafile that provides computer-executable instructions that are executed for use of the data by the second system.
However, Kendall-Lane discloses wherein the set of metafiles comprises a data processing metafile that provides computer-executable instructions that are executed for use of the data by the second system (Abstract, FIG. 2, pages 9-12, Section “Video Messaging Service Architecture and Framework”).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Kendall-Lane‘s teaching into Hu in view of Nolan and Kaufman in order to provide media content as well as a user interface with enhanced functionality that can be adapted to any specific needs of a user (Kendal-Lane’s, page 3, lines 17-32, page 4, lines 12-21).
Regarding claim 18, see claim 4 above for the same reasons of rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435